DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 19 Mar 2021.

Election/Restrictions
Claims 8–11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species of polymer characteristics, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 Oct 2019.

Amendments Received
Amendments to the claims were received and entered on 21 Jun 2021.

Status of the Claims
Withdrawn: 8–11
Canceled: 1, 4–6, 13–29 and 35–41
Examined herein: 2, 3, 7, 30–34 and 42

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 3, 7, 30–34 and 42 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of designing a composition to change the volume of a biological hydrogel.
Mathematical concepts recited in the claims include "a mathematical expression linking biological hydrogel volume changes with molecular weight and concentration … [that] includes an entropy of mixing contribution … and an enthalpy of mixing contribution".
Steps of evaluating, analyzing or organizing information recited in the claims include "determining an amount of volume change" and "determining molecular weight and concentration of one or more polymers to be used".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 42 recites an additional element that is not an abstract idea: "contacting the polymeric composition … with the biological hydrogel".  The only limitations that the claim imposes on the polymeric composition is that the polymer have a molecular weight between 100 Da and 5 MDa, and that the concentration of the composition is between 0.05% and 80% w/v.  In the context of polymeric compositions, these are extremely broad ranges that encompass the vast majority of possible polymeric compositions that could be created.  The claims also impose no limitations on the ingredients that actually compose the composition, or how the composition is "contacted" with the biological hydrogel.  
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea, when considered individually, are insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract i.e. creating and using polymeric compositions).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 21 Jun 2021, Applicant argues that the examiner has misinterpreted the claim scope (# 3).
Applicant's arguments improperly conflate the practice of the invention — in which a specific desired volume change would lead to a specific polymer molecular weight and concentration — with the scope of the claim — which possible practices of the invention are encompassed by the claim.  The examiner's interpretation of the claim scope is proper under the BRI standard.  The recitation that the composition is determined "through a mathematical expression linking biological hydrogel volume changes with polymer molecular weight and concentration" does not impose any effective limits on the scope of the compositions covered by the claims.  The mathematical expression is a function of the polymer molecular weight and is defined over the entire domain, so using the mathematical expression does not implicitly limit the polymer molecular weights encompassed by the claim.  Likewise, the mathematical expression is also function of the concentration, and is defined over the entire domain, so using the mathematical expression does not implicitly limit the polymer molecular weights encompassed by the claim.  The "hydrogel volume change" is the result of the function, but the claim imposes no limitations at all on these results, so using the mathematical expression does not implicitly limit the domain of the function by narrowing the acceptable range of results.  Hence, the claim element 
Applicant further argues that the abstract ideas are integrated into a practical application (## 4–9).
While the examiner acknowledges that the claim includes a practical element, as explained above, that practical element amounts to nothing more than an instruction to apply the abstract idea.  The practical element is "contacting the polymeric composition … with the biological hydrogel".  The claim imposes only extremely broad limitations on the composition of the hydrogel, no limitations on the polymers that constitute it, no limitations on the manner of its manufacture, and no limitations on the manner of its use.  Unlike Example 46 (see point #5), which describes a specific device (a "sorting gate") and a specific manner in which that device is operated ("sending a control signal"), the instant claims include no such specificity.  The only specific activity in the claim takes place in the abstract realm — the mathematical modeling of the composition — and the practical application of the results of the abstract idea amounts to nothing more than an instruction to apply that result.  A mere instruction to apply the result of the abstract idea does not integrate the abstract idea into a practical application.
The arguments are therefore unpersuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 12, 30, 31, 33, 34 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman, et al. (US 2006/0269485; previously cited); Li (Smart Hydrogel Modeling 2009); and Willits, et al. (Biomaterials 2001; previously cited).
This rejection is maintained verbatim from the previous Office action.
With respect to claim 42, Friedman teaches a composition that comprises a polar solvent "at a concentration of about 2% to about 50% by weight" (0024), and that that polar solvent may be PEG having a molecular weight of 200 kDa, 400 kDa, or 600 kDa (0117).  Friedman teaches contacting this composition with a mucosal surface (0037).
Friedman does not teach that that composition was created by "determining molecular weight and concentration of one or more polymers to be used … with a mathematical expression linking 
Li teaches a thermodynamic model of hydrogels (p. 5 § 1.2.1.1).  The model includes an equation of osmotic pressure as a function of solvent and polymer volumes (i.e. "an entropy of mixing contribution"), and of a polymer-solvent interaction parameter (i.e. "an enthalpy of mixing contribution").  "According to the equations, the polymer volume fraction at equilibrium state                         
                            
                                
                                    ϕ
                                
                                
                                    e
                                
                            
                        
                     can be calculated" (top of p. 7).  Li teaches that this model can be used to predict the characteristics and behavior of hydrogel compositions with different ingredients, and specifically "incorporating more hydrophilic or hydrophobic monomers in hydrogel composition is a useful approach to regulate the volume transition behaviour of the hydrogel" (p. 20 § 1.2.1.2).
Friedman also does not teach contacting the composition with the mucosal surface "to obtain the determined amount of change in the biological hydrogel".
Willits teaches that synthetic polymers can alter the structure of biological mucus.  Willits teaches that "the ability to modify the structure of mucus gels by addition of biocompatible synthetic polymers may provide new prevention measures for pathogens that infect via the mucosa, and also new treatment options for diseases that affect the mucus layer itself" (p. 451, bot. of col. 2).
With respect to claims 7 and 12, Friedman teaches a composition that comprises a polar solvent "at a concentration of about 2% to about 50% by weight" (0024), and that that polar solvent may be PEG having a molecular weight of 200 kDa, 400 kDa, or 600 kDa (0117).  "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (MPEP 2144.05 § I).

With respect to claims 33 and 34, Friedman teaches topical application of the composition (0188).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use mathematical modeling of hydrogels, as taught by Li, to design a hydrogel composition, as taught by Friedman, because Willits teaches that altering the structure of a biological mucus layer with an artificial hydrogel has therapeutic benefits.  Given that all these references are directed to hydrogels, that the composition of Friedman can have a wide range of ingredients, and that the modeling method of Li can be used for any kind of hydrogel, said practitioner would have readily predicted that the combination would successfully result in a method of designing a hydrogel that specifically alters the volume of a biological mucus layer when applied.  The invention is therefore prima facie obvious.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman, Li and Willits as applied to claim 42 above, and further in view of Doganaksoy, et al. (US 2004/0083083).
This rejection is maintained verbatim from the previous Office action.
With respect to claims 2 and 3, Li teaches that "the swelling/deswelling behaviour of the smart hydrogel is distinctly influenced by the monomer composition" (p. 20 § 1.2.1.2); because the model calculates volume numerically, "swelling/deswelling behaviour" constitutes "identifying a percentage compression or decompression based on the numeric solution of the mathematical expression".

Doganaksoy teaches "methods for quickly identifying which existing experimental run, or newly-created material, best matches a desired set of properties" (Abstract).  In this method, "users may be able to select the properties they desire in a material" (0007) then "[a] database of experimental runs (i.e., the design spaces) may be searched to find out which design spaces contain experimental runs that possess the desired properties" (0009).  Doganaksoy teaches that such a searchable database is advantageous for helping a practitioner design new chemical compositions (0005).
A searchable database constitutes "a look-up table".  In the combination of Friedman, Li and Willits, the polymeric composition comprises various polymers of different molecular weights and concentrations, and the relevant property of the composition is the volume (or percent volume change) of the biological hydrogel when contacted with the polymeric composition.  So when the teachings of Doganaksoy are combined with those of Friedman, Li and Willits, the look-up table of Doganaksoy will comprise information about molecular weights and concentrations of polymeric compositions, as well as the corresponding volume (or percent volume change) induced by that composition.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use a system as taught by Doganaksoy, to design a polymeric compositions, as taught by Friedman, Li and Willits, because Doganaksoy teaches that the system is advantageous for designing new chemical compositions having desired properties.  Given that the system of Doganaksoy can be used for designing any kind of chemical compositions, said practitioner would have readily predicted that the combination would successfully result in a computer system, including a look-up table, that can be used for designing prima facie obvious.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman, Li and Willits as applied to claims 42 and 30 above, as evidenced by Cone (Advanced Drug Delivery Reviews 2009; previously cited).
This rejection is maintained verbatim from the previous Office action.
The combination of Friedman, Li and Willits teaches a variety of mucosa (i.e. "biological hydrogel"), but does not teach that the mucosa have "a mesh size from 100 to 250 nm".
Cone teaches that mesh spacings for mucosa range from 100 to 1000 nm (p. 82, top of col. 2).  Hence, the mucosa taught by the combination of Friedman, Li and Willits inherently have a mesh size that covers the claimed range of 100 to 250 nm.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 21 Jun 2021, Applicant argues that "a skilled person would [] have no reasonable expectation of success in combining Willits with Friedman because Friedman's 'polymeric agent serves to stabilize the foam composition' while [] Willits's 'biocompatible synthetic polymers' serve 'to modify the structure of mucus gels'" (p. 9 # 15).
This is not a reasonable conclusion from the teachings of Friedman and Willits.  It is entirely acceptable, and reasonable to one of ordinary skill in the art, for one ingredient to contribute multiple desirable characteristics to a composition.  Both Friedman and Willits teach characteristics of polymer gels, though they focus on different facets of those gels: Friedman focuses on the stabilization properties of the polymer, whereas Willits focuses on the effect on mucus structure.  Both references demonstrate that the ordinary skill in the art encompasses the ability to vary the constituents of a composition to achieve desired properties — and Li teaches a deterministic and precise relationship 
Applicant further argues that "changing the features of Friedman's 'polymeric agent' to make them configured 'to modify the structure of mucus gels' … would be expected to at least change the principle of operation of Friedman in which 'polymeric agent' is included 'to stabilize the foam composition and to control drug residence in the target'" (p. 9, ## 16–19).
This argument is based on an improper application of the legal principle that the combination of prior art references cannot change the principle of operation of any one of the prior art inventions described in the references (MPEP 2143.01 § VI).  The polymeric agent is not the invention of Friedman.  The invention of Friedman is the composition comprising the polymeric agent.  The principle of operation of the invention of Friedman is using a composition comprising this polymeric agent, which acts as a stabilizer, for various therapeutic purposes.  Modifying the composition according to the teachings of Willits does not prevent the therapeutic use of the composition.  The modified composition can achieve both the effect of delivering a therapeutic agent as well as the effect of therapeutically changing mucus structure.
Moreover, modifying the composition of Friedman such that it also performs the function of modifying the structures of a mucus, as taught by Willits, does not change the function of the polymeric agent in the composition.  The polymeric agent is still a stabilizer.  As explained above, the polymeric agent can perform two functions simultaneously.  Applicant's speculation "that the intended effect [of volume changes of Friedman's foam] might be unintended and possibly opposite to the desired therapeutic result" (p. 10 # 19) is completely unsubstantiated, and the prior art demonstrates that a 
The arguments are therefore unpersuasive, so the rejections are maintained.

Conclusion
No claim is allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Soren Harward/Primary Examiner, Art Unit 1631